The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 9, 2015

                                     No. 04-14-00374-CR

                                     Luis Arnaldo BAEZ,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR6881
                       Honorable Philip A. Kazen, Jr., Judge Presiding


                                        ORDER
       Appellant Luis Arnaldo Baez’s brief was originally due on December 1, 2014. Due to
medical reasons, Appellant’s counsel was given several extensions to file the brief. Appellant’s
brief was due to be filed on March 2, 2015. On March 2, 2015, Appellant’s counsel filed his
“Fourth and Final, Unopposed Motion for Extension of Time to File Opening Brief” seeking an
additional fourteen days to file the brief. Due to the extenuating circumstances, Appellant’s
motion is GRANTED. Appellant’s brief is due to be filed no later than March 16, 2015. No
further extensions will be granted.


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of March, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court